Citation Nr: 1629043	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1972 to September 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Milwaukee, Wisconsin.

The reopened issue of service connection for schizoaffective disorder is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  By an unappealed March 1976 decision, the RO continued its previous denial of service connection for a nervous condition on the basis that it preexisted service and was not aggravated by service.

2.  Evidence received after the March 1976 denial relates to unestablished facts necessary to substantiate the claim of service connection for a schizoaffective disorder and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's March 1976 continued denial of service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).  

2.  Evidence received since the final March 1976 decision is new and material, and therefore the claim of entitlement to service connection for a schizoaffective disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a nervous condition was initially denied in an unappealed rating decision in October 1973 because the evidence did not show that a preexisting psychosis had been aggravated by the Veteran's period of service.  The Service connection continued to be denied in March 1976 because no evidence showing that the preexisting condition had been aggravated by service was presented.  After receiving notice of the 1976 decision, the Veteran did not appeal, and additional new and material evidence was not submitted within the appeal period.  Accordingly, the 1976 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

In a March 2002 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD) on the basis that the Veteran did not have a current diagnosis.  Generally, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  When determining if a claim is independent, VA will focus on whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

Schizoaffective disorder is a psychotic disorder, whereas PTSD is an anxiety disorder.  See generally 38 C.F.R. § 4.130 (2015).  In this case, the medical evidence has not shown a diagnosis of PTSD.  Rather, the only diagnoses of record are schizoaffective disorder versus bipolar affective disorder.  Consequently, in light of the evidence not showing PTSD, and as schizoaffective disorder is a psychotic disorder as opposed to an anxiety disorder, the Board finds the Veteran's current claim is seeking to reopen the previously denied nervous condition claim in 1976.
A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Here, relevant evidence of record at the time of the March 1976 decision consisted of the Veteran's service treatment records and post-service medical records.  His service treatment records included his September 1972 enlistment examination showing a clinically normal psychiatric system.  In his report of medical history, the Veteran denied pertinent symptoms, but reported being treated for a mental condition.  A February 1973 record shows that the Veteran felt that he should not have been accepted into service due to physical and emotional problems.  He was psychiatrically admitted in June 1973.  Records pertaining to that admission show that he reported being hospitalized at the age of 16 for six months for behavioral problems at school, suicidal ideation, and homicidal ideations towards members of his family.  He reported being again hospitalized for one month in 1972.  The hospitalization records show that the Veteran was assaulted multiple times by other service members.  The Veteran was diagnosed with schizophrenic reaction, considered to have existed prior to service and not aggravated by service.  He was discharged as a result of his psychiatric impairment.  There were no post-service medical records showing that a preexisting psychiatric disorder was aggravated by the Veteran's military service.  Accordingly, at the time of the continued denial in March 1976, the claims file contained no competent evidence that a preexisting disability was aggravated by the Veteran's military service.  Thus, the RO continued to deny service connection for that issue.  

The relevant evidence received since the March 1976 rating decision consists of post-service treatment records, a March 2009 psychiatric evaluation, a fee-based examination in October 2009, and the Veteran's contentions.  The March 2009 evaluation shows that assaults on the Veteran in service might have contributed to or caused the current cognitive impairment.   

The evidence of record obtained since the March 1976 decision suggests that events during his military service might have aggravated a preexisting psychiatric disorder.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a nervous condition and raises a reasonable possibility of substantiating the underlying claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the claim of entitlement to service connection for schizoaffective disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for schizoaffective disorder is reopened.


REMAND

The 2009 fee-based examiner opined that it appeared that the Veteran's symptoms of mental illness predated his service and his current symptoms were not significantly impacted with the assault during service.  However, to rebut the presumption of soundness, VA requires that clear and unmistakable evidence demonstrate that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (2015).  Consequently, the Board concludes that a remand is necessary for a new examination to determine whether the Veteran's schizoaffective disorder clearly and unmistakably preexisted service; and if so, whether there is clear and unmistakable evidence that the preexisting disorder was not aggravated during service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed schizoaffective disorder is related to his military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed schizoaffective disorder versus bipolar affective disorder is related to the Veteran's military service. 

The examiner must also provide an opinion as to whether any currently or previously diagnosed schizoaffective disorder preexisted the Veteran's military service.  If a currently or previously diagnosed schizoaffective disorder is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made. 

If so, the examiner must then provide an opinion as to whether the Veteran's military service did not aggravate a preexisting psychiatric disorder beyond the normal progression of the disease.  If the examiner finds that the Veteran's military service did not aggravate a preexisting schizoaffective disorder beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim must be readjudicated.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


